Exhibit 10.1

EXCHANGE AGREEMENT

This Exchange Agreement (the “Agreement”) is entered into as of the 28th day of
December, 2017, by and between Delcath Systems, Inc., a Delaware corporation
with offices located at 1633 Broadway, Suite 22C, New York, New York 10019 (the
“Company”) and the investor signatory hereto (the “Holder”), with reference to
the following facts:

A. Prior to the date hereof, pursuant to that Securities Purchase Agreement,
dated as of June 6, 2016, by and between the Company and the Holder (as amended,
the “Securities Purchase Agreement”), the Company issued to the Holder, among
other things, a senior secured convertible note which was exchanged for a “New
Note” on November 16, 2017 (the exchange agreement with respect to such
exchange, the “November Exchange Agreement”),with a remaining total amount of
$[            ], convertible into shares of Common Stock, in accordance with the
terms of thereof (the “Existing Note”).

B. The Company and the Holder desire to effect the following: (collectively, the
“Exchange” or the “Transaction”) (i) $[            ] of the Existing Note shall
be redeemed by release of $[            ] in cash from the Controlled Accounts;
(ii) $[            ] of the Existing Note for [            ] shares of Common
Stock (collectively, the “Exchange Common Shares”) and Rights (as defined below)
to receive [            ] Reserved Shares (as defined below); and (iii) of the
remaining [            ] cash in the Controlled Accounts shall be released to
the Company. The Exchange Shares and the Reserved Shares are referred to herein
as the “Exchange Shares” and together with the Rights, the “Exchange
Securities”. The Exchange Securities and this Agreement and such other documents
and certificates related thereto are collectively referred to herein as the
“Exchange Documents”.

C. The Exchange is being made in reliance upon the exemption from registration
provided by Section 3(a)(9) of the Securities Act of 1933, as amended (the “1933
Act”).

D. Capitalized terms used but not otherwise defined herein shall have the
meanings set forth in the Securities Purchase Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter contained, the parties hereto agree as follows:

1. Exchange. On the date hereof, pursuant to Section 3(a)(9) of the 1933 Act,
the Holder hereby agrees to convey, assign and transfer the Existing Note to the
Company in exchange for which the Company agrees to issue the Exchange Common
Shares and the Rights to the Holder. On the date hereof, in exchange for the
Existing Note, the Company shall deliver (a) the Exchange Common Shares to the
Holder by deposit/withdrawal at custodian in accordance with the instructions
attached hereto as Schedule I, which Exchange Common Shares shall be issued
without restricted legend and shall be freely tradable by the Holder or
(b) cause to be delivered to the Holder (or its designee) a certificate
evidencing the Rights at the



--------------------------------------------------------------------------------

address for delivery set forth on the Schedule of Buyers to the Securities
Purchase Agreement. Simultaneously with the transactions set forth in the
preceding sentences in this paragraph, the transactions set forth in clauses
(ii) and (iii) of Recital B above shall be consummated.

2. Ratifications. Except as otherwise expressly provided herein, (i) the
Securities Purchase Agreement, the Exchange Agreement, each other Transaction
Document (as defined in the Securities Purchase Agreement) and each other
Exchange Document (as defined in the Exchange Agreement), is, and shall continue
to be, in full force and effect and is hereby ratified and confirmed in all
respects, except that on and after the date hereof and (ii) all references in
the Securities Purchase Agreement to “this Agreement”, “hereto”, “hereof”,
“hereunder” or words of like import referring to the Securities Purchase
Agreement shall mean the Securities Purchase Agreement as amended by this
Agreement.

3. Representations and Warranties. As of the date hereof:

3.1 Organization and Qualification. Each of the Company and each of its
Subsidiaries are entities duly organized and validly existing and in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authority to own their properties and to carry on their
business as now being conducted and as presently proposed to be conducted. Each
of the Company and each of its Subsidiaries is duly qualified as a foreign
entity to do business and is in good standing in every jurisdiction in which its
ownership of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect (as defined below). As used in this Agreement, “Material
Adverse Effect” means any material adverse effect on (i) the business,
properties, assets, liabilities, operations (including results thereof),
condition (financial or otherwise) or prospects of the Company or any
Subsidiary, individually or taken as a whole, (ii) the transactions contemplated
hereby or in any of the other Transaction Documents or (iii) the authority or
ability of the Company or any of its Subsidiaries to perform any of their
respective obligations under any of the Transaction Documents (as defined
below). Other than the Persons (as defined below) listed in the SEC Documents,
the Company has no Subsidiaries. “Subsidiaries” means any Person in which the
Company, directly or indirectly, (I) owns any of the outstanding capital stock
or holds any equity or similar interest of such Person or (II) controls or
operates all or any part of the business, operations or administration of such
Person, and each of the foregoing, is individually referred to herein as a
“Subsidiary.” For purposes of this Agreement, (x) “Person” means an individual,
a limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization, any other entity and any Governmental
Entity or any department or agency thereof and (y) “Governmental Entity” means
any nation, state, county, city, town, village, district, or other political
jurisdiction of any nature, federal, state, local, municipal, foreign, or other
government, governmental or quasi-governmental authority of any nature
(including any governmental agency, branch, department, official, or entity and
any court or other tribunal), multi-national organization or body; or body
exercising, or entitled to exercise, any administrative, executive, judicial,
legislative, police, regulatory, or taxing authority or power of any nature or
instrumentality of any of the foregoing, including any entity or enterprise
owned or controlled by a government or a public international organization or
any of the foregoing.

3.2 Authorization and Binding Obligation. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement and
the

 

2



--------------------------------------------------------------------------------

Rights and each of the other agreements entered into by the parties hereto in
connection with the transactions contemplated by the Exchange Documents and to
consummate the Transaction (including, without limitation, the issuance of the
Rights and the Exchange Common Shares (the “Exchange Primary Securities”) in
accordance with the terms hereof). The execution and delivery of the Exchange
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby, including, without limitation, the issuance of
the Exchange Primary Securities and the reservation for issuance and issuance of
Reserved Shares issuable upon exercise of the Rights has been duly authorized by
the Company’s Board of Directors and no further filing, consent, or
authorization is required by the Company, its Board of Directors or its
stockholders. This Agreement and the other Exchange Documents have been duly
executed and delivered by the Company, and constitute the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities laws.

3.3 No Conflict. Except as set forth on Schedule 3.3, the execution, delivery
and performance of the Exchange Documents by the Company and the consummation by
the Company of the transactions contemplated hereby and thereby (including,
without limitation, the issuance of the Exchange Primary Securities and the
reservation for issuance and issuance of Reserved Shares issuable upon exercise
of the Rights) will not (i) result in a violation of the Certificate of
Incorporation (as defined below) or any other organizational documents of the
Company or any of its Subsidiaries, any capital stock of the Company or any of
its Subsidiaries or Bylaws (as defined below) of the Company or any of its
Subsidiaries, (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including foreign, federal and state
securities laws and regulations and the rules and regulations of the OTCQB (the
“Principal Market”) and including all applicable federal laws, rules and
regulations) applicable to the Company or any of its Subsidiaries or by which
any property or asset of the Company or any of its Subsidiaries is bound or
affected except, in the case of clause (ii) or (iii) above, to the extent such
violations that would not reasonably be expected to have a Material Adverse
Effect.

3.4 No Consents. Neither the Company nor any Subsidiary is required to obtain
any consent from, authorization or order of, or make any filing or registration
with (other than the filing with the Securities and Exchange Commission (the
“SEC”) of a Form D with the SEC, any other filings as may be required by any
state securities agencies, filing of UCC financing statements and approval by
the Principal Market of a listing of additional shares application in respect of
the Exchange Shares as required by Section 7 hereof), any court, governmental
agency or any regulatory or self-regulatory agency or any other Person in order
for it to execute, deliver or perform any of its respective obligations under or
contemplated by the Exchange Documents, in each case, in accordance with the
terms hereof or thereof. All consents, authorizations, orders, filings and
registrations which the Company or any Subsidiary is required to obtain pursuant
to the preceding sentence have been obtained or effected on or prior to the

 

3



--------------------------------------------------------------------------------

date hereof, and neither the Company nor any of its Subsidiaries are aware of
any facts or circumstances which might prevent the Company or any of its
Subsidiaries from obtaining or effecting any of the registration, application or
filings contemplated by the Exchange Documents. Except as disclosed in the SEC
Documents, the Company is not in violation of the requirements of the Principal
Market and has no knowledge of any facts or circumstances which would reasonably
lead to delisting or suspension of the Common Stock in the foreseeable future.

3.5 Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Holder contained herein, the offer and issuance by the Company
of the Exchange Securities is exempt from registration under the 1933 Act
pursuant to the exemption provided by Section 4(a)(2) and Rule 144(d)(iii)(2)
thereof.

3.6 Status of Notes; Issuance of Exchange Securities. The Exchange Common Shares
shall not bear any restrictive legend and shall be freely tradeable by the
Holder pursuant to and in accordance with Rule 144. The issuance of the Rights
has been duly authorized and upon issuance in accordance with the terms of the
Exchange Documents shall be validly issued, fully paid and non-assessable and
free from all Liens. Upon issuance in accordance herewith or pursuant to the
Rights, as applicable, the Exchange Common Shares and the Reserved Shares,
respectively, when issued, will be validly issued, fully paid and nonassessable
and free from all Liens with respect to the issue thereof, with the holders
being entitled to all rights accorded to a holder of Common Stock. By virtue of
Rule 3(a)(9) under the 1933 Act, each of the Exchange Securities will have a
Rule 144 holding period that will be deemed to have commenced as of June     ,
2016, the date of the original issuance of the Existing Note to the Holder.

3.7 Transfer Taxes. On the date hereof, all share transfer or other taxes (other
than income or similar taxes) which are required to be paid in connection with
the issuance of the Exchange Primary Securities to be exchanged with the Holder
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with.

3.8 SEC Documents; Financial Statements. During the two (2) years prior to the
date hereof, the Company has timely filed all reports, schedules, forms, proxy
statements, statements and other documents required to be filed by it with the
SEC pursuant to the reporting requirements of the 1934 Act (all of the foregoing
filed prior to the date hereof, including without limitation, Current Reports on
Form 8-K filed by the Company with the SEC whether required to be filed or not
(but excluding Item 7.01 thereunder), and all exhibits and appendices included
therein (other than Exhibits 99.1 to Form 8-K) and financial statements, notes
and schedules thereto and documents incorporated by reference therein being
hereinafter referred to as the “SEC Documents”). The Company has delivered or
has made available to the Holder or its representatives true, correct and
complete copies of each of the SEC Documents not available on the EDGAR system.
As of their respective dates, the SEC Documents complied in all material
respects with the requirements of the 1934 Act and the rules and regulations of
the SEC promulgated thereunder applicable to the SEC Documents, and none of the
SEC Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of
their respective dates, the financial statements of the Company included in the
SEC Documents complied in all material respects with applicable accounting
requirements and

 

4



--------------------------------------------------------------------------------

the published rules and regulations of the SEC with respect thereto as in effect
as of the time of filing. Such financial statements have been prepared in
accordance with generally accepted accounting principles (“GAAP”), consistently
applied, during the periods involved (except (i) as may be otherwise indicated
in such financial statements or the notes thereto, or (ii) in the case of
unaudited interim statements, to the extent they may exclude footnotes or may be
condensed or summary statements) and fairly present in all material respects the
financial position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments which will not be
material, either individually or in the aggregate). No other information
provided by or on behalf of the Company to the Holder which is not included in
the SEC Documents (including, without limitation, information in the disclosure
schedules to this Agreement) contains any untrue statement of a material fact or
omits to state any material fact necessary in order to make the statements
therein not misleading, in the light of the circumstance under which they are or
were made. The Company is not currently contemplating to amend or restate any of
the financial statements (including, without limitation, any notes or any letter
of the independent accountants of the Company with respect thereto) included in
the SEC Documents (the “Financial Statements”), nor is the Company currently
aware of facts or circumstances which would require the Company to amend or
restate any of the Financial Statements, in each case, in order for any of the
Financials Statements to be in compliance with GAAP and the rules and
regulations of the SEC. The Company has not been informed by its independent
accountants that they recommend that the Company amend or restate any of the
Financial Statements or that there is any need for the Company to amend or
restate any of the Financial Statements.

3.9 Absence of Certain Changes. Except as set forth in the SEC Documents, since
the date of the Company’s most recent audited financial statements contained in
a Form 10-Q, there has been no material adverse change and no material adverse
development in the business, assets, liabilities, properties, operations
(including results thereof), condition (financial or otherwise) or prospects of
the Company or any of its Subsidiaries. Since the date of the Company’s most
recent audited financial statements contained in a Form 10-Q, neither the
Company nor any of its Subsidiaries has (i) declared or paid any dividends,
(ii) sold any assets, individually or in the aggregate, outside of the ordinary
course of business or (iii) except as disclosed in the SEC Documents, made any
capital expenditures, individually or in the aggregate, outside of the ordinary
course of business. Neither the Company nor any of its Subsidiaries has taken
any steps to seek protection pursuant to any law or statute relating to
bankruptcy, insolvency, reorganization, receivership, liquidation or winding up,
nor does the Company or any Subsidiary have any knowledge or reason to believe
that any of their respective creditors intend to initiate involuntary bankruptcy
proceedings or any actual knowledge of any fact which would reasonably lead a
creditor to do so. The Company and its Subsidiaries, individually and on a
consolidated basis, are not as of the date hereof, and after giving effect to
the transactions contemplated hereby to occur on the date hereof, will not be
Insolvent.

3.10 No Undisclosed Events, Liabilities, Developments or Circumstances. Except
as set forth in the SEC Documents, no event, liability, development or
circumstance has occurred or exists, or is reasonably expected to exist or occur
with respect to the Company, any of its Subsidiaries or any of their respective
businesses, properties, liabilities, prospects, operations (including results
thereof) or condition (financial or otherwise), that (i) would be required to be
disclosed by the Company under applicable securities laws on a registration

 

5



--------------------------------------------------------------------------------

statement on Form S-1 filed with the SEC relating to an issuance and sale by the
Company of its Common Stock and which has not been publicly announced,
(ii) would reasonably expected to have a material adverse effect on the Holder’s
investment hereunder or (iii) would reasonably be expected to have a Material
Adverse Effect.

3.11 Conduct of Business; Regulatory Permits. Neither the Company nor any of its
Subsidiaries is in violation of any term of or in default under its Certificate
of Incorporation, any certificate of designation, preferences or rights of any
other outstanding series of preferred stock of the Company or any of its
Subsidiaries or Bylaws or their organizational charter, certificate of
formation, memorandum of association, articles of association, Certificate of
Incorporation or bylaws, respectively. Except as set forth in the SEC Documents,
neither the Company nor any of its Subsidiaries is in violation of any judgment,
decree or order or any statute, ordinance, rule or regulation applicable to the
Company or any of its Subsidiaries, and neither the Company nor any of its
Subsidiaries will conduct its business in violation of any of the foregoing,
except in all cases for possible violations which could not, individually or in
the aggregate, have a Material Adverse Effect. Except as set forth in the SEC
Documents, without limiting the generality of the foregoing, the Company is not
in violation of any of the rules, regulations or requirements of the Principal
Market and has no knowledge of any facts or circumstances that could reasonably
lead to delisting or suspension of the Common Stock by the Principal Market in
the foreseeable future. During the two years prior to the date hereof, (i) the
Common Stock has been listed or designated for quotation on the Principal
Market, (ii) trading in the Common Stock has not been suspended by the SEC or
the Principal Market and (iii) the Company has received no communication,
written or oral, from the SEC or the Principal Market regarding the suspension
or delisting of the Common Stock from the Principal Market. The Company and each
of its Subsidiaries possess all certificates, authorizations and permits issued
by the appropriate regulatory authorities necessary to conduct their respective
businesses, except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
Material Adverse Effect, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit. There is no agreement,
commitment, judgment, injunction, order or decree binding upon the Company or
any of its Subsidiaries or to which the Company or any of its Subsidiaries is a
party which has or would reasonably be expected to have the effect of
prohibiting or materially impairing any business practice of the Company or any
of its Subsidiaries, any acquisition of property by the Company or any of its
Subsidiaries or the conduct of business by the Company or any of its
Subsidiaries as currently conducted other than such effects, individually or in
the aggregate, which have not had and would not reasonably be expected to have a
Material Adverse Effect on the Company or any of its Subsidiaries.

3.12 Transactions With Affiliates. Except as set forth in the SEC Documents, no
current or former employee, partner, director, officer or stockholder (direct or
indirect) of the Company or its Subsidiaries, or any associate, or, to the
knowledge of the Company, any affiliate of any thereof, or any relative with a
relationship no more remote than first cousin of any of the foregoing, is
presently, or has ever been, (i) a party to any transaction with the Company or
its Subsidiaries (including any contract, agreement or other arrangement
providing for the furnishing of services by, or rental of real or personal
property from, or otherwise requiring payments to, any such director, officer or
stockholder or such associate or affiliate or relative Subsidiaries (other than
for ordinary course services as employees, consultants, officers or directors of
the Company or any of its Subsidiaries)) or (ii) the direct or indirect owner of
an

 

6



--------------------------------------------------------------------------------

interest in any corporation, firm, association or business organization which is
a competitor, supplier or customer of the Company or its Subsidiaries (except
for a passive investment (direct or indirect) in less than 5% of the common
stock of a company whose securities are traded on or quoted through an Eligible
Market (as defined in the Existing Notes)), nor does any such Person receive
income from any source other than the Company or its Subsidiaries which relates
to the business of the Company or its Subsidiaries or should properly accrue to
the Company or its Subsidiaries. No employee, officer, stockholder or director
of the Company or any of its Subsidiaries or member of his or her immediate
family is indebted to the Company or its Subsidiaries, as the case may be, nor
is the Company or any of its Subsidiaries indebted (or committed to make loans
or extend or guarantee credit) to any of them, other than (i) for payment of
salary for services rendered, (ii) reimbursement for reasonable expenses
incurred on behalf of the Company, and (iii) for other standard employee
benefits made generally available to all employees or executives (including
stock option agreements outstanding under any stock option plan approved by the
Board of Directors of the Company).

3.13 Equity Capitalization.

(a) Definitions:

(i) “Common Stock” means (x) the Company’s shares of common stock, $0.01 par
value per share, and (y) any capital stock into which such common stock shall
have been changed or any share capital resulting from a reclassification of such
common stock.

(ii) “Preferred Stock” means (x) the Company’s blank check preferred stock,
$0.01 par value per share, the terms of which may be designated by the board of
directors of the Company in a certificate of designations and (y) any capital
stock into which such preferred stock shall have been changed or any share
capital resulting from a reclassification of such preferred stock (other than a
conversion of such preferred stock into Common Stock in accordance with the
terms of such certificate of designations).

(b) Authorized and Outstanding Capital Stock. As of the date hereof, the
authorized capital stock of the Company consists of (A) 500,000,000 shares of
Common Stock, of which, 99,273,089 are issued and outstanding as of the date
hereof and 473,000 of which are reserved for issuance pursuant to Convertible
Securities, in each case exercisable or exchangeable for, or convertible into,
shares of Common Stock, and (B) Two Million shares of Preferred Stock, none of
which are issued and outstanding. No shares of Common Stock are held in the
treasury of the Company.

(c) Valid Issuance; Available Shares; Affiliates. All of such outstanding shares
are duly authorized and have been, or upon issuance will be, validly issued and
are fully paid and nonassessable. Schedule 3.13 sets forth the number of shares
of Common Stock that are (A) reserved for issuance pursuant to Convertible
Securities (other than the Rights) and (B) that are, as of the date hereof,
owned by Persons who are “affiliates” (as defined in Rule 405 of the 1933 Act
and calculated based on the assumption that only officers, directors and holders
of at least 10% of the Company’s issued and outstanding Common Stock are
“affiliates” without conceding that any such Persons are “affiliates” for
purposes of federal securities laws) of the Company or any of its Subsidiaries.

 

7



--------------------------------------------------------------------------------

(d) Existing Securities; Obligations. Except as disclosed in the SEC Documents:
(A) none of the Company’s or any Subsidiary’s shares, interests or capital stock
is subject to preemptive rights or any other similar rights or Liens suffered or
permitted by the Company or any Subsidiary; (B) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares, interests or capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional shares, interests or capital stock of the Company or
any of its Subsidiaries or options, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into, or exercisable or exchangeable for, any shares,
interests or capital stock of the Company or any of its Subsidiaries; (C) there
are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the 1933 Act; (D) there are no outstanding securities or instruments of the
Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries; (E) there
are no securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance of the Exchange Securities; and
(F) neither the Company nor any Subsidiary has any stock appreciation rights or
“phantom stock” plans or agreements or any similar plan or agreement.

(e) Organizational Documents. The Company has furnished to the Holder true,
correct and complete copies of the Company’s Certificate of Incorporation, as
amended and as in effect on the date hereof (the “Certificate of
Incorporation”), and the Company’s bylaws, as amended and as in effect on the
date hereof (the “Bylaws”), and the terms of all Convertible Securities and the
material rights of the holders thereof in respect thereto.

3.14 Indebtedness and Other Contracts. Neither the Company nor any of its
Subsidiaries, (i) except as disclosed in the SEC Documents or Schedule 3(s) of
the Securities Purchase Agreement, has any outstanding debt securities, notes,
credit agreements, credit facilities or other agreements, documents or
instruments evidencing Indebtedness of the Company or any of its Subsidiaries or
by which the Company or any of its Subsidiaries is or may become bound, (ii) is
a party to any contract, agreement or instrument, except as disclosed in the SEC
Documents, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument could reasonably be
expected to result in a Material Adverse Effect, (iii) has any financing
statements securing obligations in any amounts filed in connection with the
Company or any of its Subsidiaries, except as disclosed in the SEC Documents;
(iv) except as waived by the Holder under Section 2(b) of this Agreement, is in
violation of any term of, or in default under, any contract, agreement or
instrument relating to any Indebtedness, except where such violations and
defaults would not result, individually or in the aggregate, in a Material
Adverse Effect, or (v) is a party to any contract, agreement or instrument
relating to any Indebtedness, the performance of which, in the judgment of the
Company’s officers, has or is expected to have a Material Adverse Effect.
Neither the Company nor any of its Subsidiaries have any liabilities or
obligations required to be disclosed in the SEC Documents which are not so
disclosed in the SEC Documents, other than those incurred in the ordinary course
of the Company’s or its Subsidiaries’ respective businesses and which,
individually or in the aggregate, do not or could not have a Material Adverse
Effect.

 

8



--------------------------------------------------------------------------------

3.15 Litigation There is no action, suit, arbitration, proceeding, inquiry or
investigation before or by the Principal Market, any court, public board, other
Governmental Entity, self-regulatory organization or body pending or, to the
knowledge of the Company, threatened against or affecting the Company or any of
its Subsidiaries, the Common Stock or any of the Company’s or its Subsidiaries’
officers or directors that would reasonably be expected to have a Material
Adverse Effect on the Company or its Subsidiaries, whether of a civil or
criminal nature or otherwise, in their capacities as such, except as disclosed
in the SEC Documents or in Schedule 3(t) of the Securities Purchase Agreement.
No director, officer or employee of the Company or any of its subsidiaries has
willfully violated 18 U.S.C. §1519 or engaged in spoliation in reasonable
anticipation of litigation. Without limitation of the foregoing, there has not
been, and to the knowledge of the Company, there is not pending or contemplated,
any investigation by the SEC involving the Company, any of its Subsidiaries or
any current or former director or officer of the Company or any of its
Subsidiaries. The SEC has not issued any stop order or other order suspending
the effectiveness of any registration statement filed by the Company under the
1933 Act or the 1934 Act. Neither the Company nor any of its Subsidiaries is
subject to any order, writ, judgment, injunction, decree, determination or award
of any Governmental Entity.

3.16 Disclosure. The Company confirms that neither it nor any other Person
acting on its behalf has provided the Holder or its agents or counsel with any
information that constitutes or would reasonably be expected to constitute
material, non-public information concerning the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement and the other Exchange Documents. The Company understands and confirms
that the Holder will rely on the foregoing representations in effecting
transactions in securities of the Company. All disclosure provided to the Holder
regarding the Company and its Subsidiaries, their businesses and the
transactions contemplated hereby, including the schedules to this Agreement,
furnished by or on behalf of the Company or any of its Subsidiaries is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.
Each press release issued by the Company or any of its Subsidiaries during the
twelve (12) months preceding the date of this Agreement did not at the time of
release contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they are made,
not misleading. No event or circumstance has occurred or information exists with
respect to the Company or any of its Subsidiaries or its or their business,
properties, liabilities, prospects, operations (including results thereof) or
conditions (financial or otherwise), which, under applicable law, rule or
regulation, requires public disclosure at or before the date hereof or
announcement by the Company but which has not been so publicly announced or
disclosed.

4. Holder’s Representations and Warranties. As a material inducement to the
Company to enter into this Agreement and consummate the Exchange, the Holder
represents, warrants and covenants with and to the Company as follows:

4.1 Reliance on Exemptions. The Holder understands that the Exchange Securities
are being offered and exchanged in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Holder’s compliance with, the

 

9



--------------------------------------------------------------------------------

representations, warranties, agreements, acknowledgments and understandings of
the Holder set forth herein and in the Exchange Documents in order to determine
the availability of such exemptions and the eligibility of the Holder to acquire
the Exchange Securities.

4.2 No Governmental Review. The Holder understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Exchange Securities or the
fairness or suitability of the investment in the Exchange Securities nor have
such authorities passed upon or endorsed the merits of the offering of the
Exchange Securities.

4.3 Validity; Enforcement. This Agreement and the Exchange Documents to which
the Holder is a party have been duly and validly authorized, executed and
delivered on behalf of the Holder and shall constitute the legal, valid and
binding obligations of the Holder enforceable against the Holder in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

4.4 No Conflicts. The execution, delivery and performance by the Holder of this
Agreement and the Exchange Documents to which the Holder is a party, and the
consummation by the Holder of the transactions contemplated hereby and thereby
will not (i) result in a violation of the organizational documents of the Holder
or (ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Holder is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to the Holder,
except in the case of clauses (ii) and (iii) above, for such conflicts,
defaults, rights or violations which would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ability of the Holder to perform its obligations hereunder.

4.5 Investment Risk; Sophistication. The Holder is acquiring the Exchange
Securities hereunder in the ordinary course of its business. The Holder has such
knowledge, sophistication, and experience in business and financial matters so
as to be capable of evaluation of the merits and risks of the prospective
investment in the Exchange Securities, and has so evaluated the merits and risk
of such investment. The Holder is an “accredited investor” as defined in
Regulation D under the 1933 Act.

4.6 Ownership of Existing Note. The Holder owns the Existing Note free and clear
of any Liens (other than the obligations pursuant to this Agreement, the
Transaction Documents (as defined in the Securities Purchase Agreement) and
applicable securities laws).

5. Disclosure of Transaction. The Company shall, on or before 8:30 a.m., New
York City Time, on or prior to the first business day after the date of this
Agreement, file a Current Report on Form 8-K describing the terms of the
transactions contemplated hereby in the form required by the 1934 Act and
attaching the Exchange Documents, to the extent they are required to be filed
under the 1934 Act, that have not previously been filed with the SEC by the
Company (including, without limitation, this Agreement) as exhibits to such
filing (including all attachments, the “8-K Filing”). From and after the filing
of the 8-K Filing, the Company shall

 

10



--------------------------------------------------------------------------------

have disclosed all material, non-public information (if any) provided up to such
time to the Holder by the Company or any of its Subsidiaries or any of their
respective officers, directors, employees or agents. In addition, effective upon
the filing of the 8-K Filing, the Company acknowledges and agrees that any and
all confidentiality or similar obligations under any agreement with respect to
the transactions contemplated by the Exchange Documents or as otherwise
disclosed in the 8-K Filing, whether written or oral, between the Company, any
of its Subsidiaries or any of their respective officers, directors, affiliates,
employees or agents, on the one hand, and any of the Holder or any of their
affiliates, on the other hand, shall terminate. Neither the Company, its
Subsidiaries nor the Holder shall issue any press releases or any other public
statements with respect to the transactions contemplated hereby; provided,
however, the Company shall be entitled, without the prior approval of the
Holder, to make a press release or other public disclosure with respect to such
transactions (i) in substantial conformity with the 8-K Filing and
contemporaneously therewith or (ii) as is required by applicable law and
regulations (provided that in the case of clause (i) the Holder shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release). Without the prior written consent of
the Holder (which may be granted or withheld in the Holder’s sole discretion),
except as required by applicable law, the Company shall not (and shall cause
each of its Subsidiaries and affiliates to not) disclose the name of the Holder
in any filing, announcement, release or otherwise.

6. No Integration. None of the Company, its Subsidiaries, any of their
affiliates, or any Person acting on their behalf shall, directly or indirectly,
make any offers or sales of any security (as defined in the 1933 Act) or solicit
any offers to buy any security or take any other actions, under circumstances
that would require registration of any of the Exchange Securities under the 1933
Act or cause this offering of the Exchange Securities to be integrated with such
offering or any prior offerings by the Company for purposes of Regulation D
under the 1933 Act.

7. Listing. The Company shall promptly secure the listing or designation for
quotation (as applicable) of all of the Exchange Shares upon the Principal
Market (subject to official notice of issuance) and shall maintain such listing
of all the Exchange Shares from time to time issuable under the terms of the
Exchange Documents. The Company shall maintain the Common Stock’s authorization
for quotation on the Principal Market. Neither the Company nor any of its
Subsidiaries shall take any action which would be reasonably expected to result
in the delisting or suspension of the Common Stock on the Principal Market. The
Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section 7.

8. [INSERT IN HUDSON BAY ONLY: Fees. The Company shall promptly reimburse Kelley
Drye & Warren, LLP (counsel to the lead investor), on demand, for all
reasonable, documented costs and expenses incurred by it in connection with
preparing and delivering this Agreement (including, without limitation, all
reasonable, documented legal fees and disbursements in connection therewith, and
due diligence in connection with the transactions contemplated thereby) in an
aggregate amount not to exceed $10,000.][INSERT FOR ALTO ONLY: [Intentionally
Omited].

9. Holding Period. For the purposes of Rule 144, the Company acknowledges that
the holding period of (a) the Exchange Common Shares may be tacked onto the
holding period of the Existing Note, and (b) the Rights (and upon exercise of
the Rights, the Reserved Shares) may be tacked onto the holding period of the
Existing Note, and the Company agrees not to take

 

11



--------------------------------------------------------------------------------

a position contrary to this Section 9. The Company acknowledges and agrees that
(assuming the Holder is not an affiliate of the Company) (i) upon issuance in
accordance with the terms hereof, the Exchange Common Shares and, upon exercise
of the Rights, the Reserved Shares, respectively, are, as of the date hereof,
eligible to be resold pursuant to Rule 144, (ii) the Company is not aware of any
event reasonably likely to occur that would reasonably be expected to result in
the Exchange Shares becoming ineligible to be resold by the Holder pursuant to
Rule 144 and (iii) in connection with any resale of any Exchange Shares pursuant
to Rule 144, the Holder shall solely be required to provide reasonable
assurances that such Exchange Shares are eligible for resale, assignment or
transfer under Rule 144, which shall not include an opinion of Holder’s counsel.
The Company shall be responsible for any transfer agent fees or DTC fees or
legal fees of the Company’s counsel with respect to the removal of legends, if
any, or issuance of Exchange Shares in accordance herewith.

10. Blue Sky. The Company shall make all filings and reports relating to the
Exchange required under applicable securities or “Blue Sky” laws of the states
of the United States following the date hereof, if any.

11. Right to Issue Shares.

11.1 General. On the date hereof, as par, the Company shall issue to the Holder
rights (the “Rights”) to receive [            ] shares of Common Stock
(collectively, the “Reserved Shares”) to the Holder, which shall have such terms
and conditions as set forth in this Section 11. The Company and the Holder
hereby agree that no additional consideration is payable in connection with the
issuance of the Rights or the exercise of the Rights.

11.2 Exercise of Right of Issuance of Shares. Subject to the terms hereof, the
exercise of the Rights may be made, in whole or in part, at any time or times on
or after the date hereof by delivery to the Company (or such other office or
agency of the Company as it may designate by notice in writing to the registered
Holder at the address of the Holder appearing on the books of the Company) of a
duly executed PDF copy of the Notice of Issuance Form annexed hereto as Exhibit
A (each, a “Notice of Issuance”, and the corresponding date thereof, the
“Exercise Date”). Partial exercises of the Rights resulting in issuances of a
portion of the total number of Reserved Shares available thereunder shall have
the effect of lowering the outstanding number of Reserved Shares purchasable
thereunder in an amount equal to the applicable number of Reserved Shares
issued. The Holder and the Company shall maintain records showing the number of
Reserved Shares issued and the date of such issuances. The Company shall deliver
any objection to any Notice of Issuance Form within one (1) Trading Day of
receipt of such notice. The Holder acknowledges and agrees that, by reason of
the provisions of this paragraph, following each exercise of the Rights issued
hereunder and the issuance of a portion of the Reserved Shares pursuant thereto,
the number of Reserved Shares available for issuance pursuant to the Rights
issued hereunder at any given time may be less than the amount stated in the
recitals hereof.

11.3 Delivery of Reserved Shares. The Reserved Shares issued hereunder shall be
transmitted by the Transfer Agent to the Holder by crediting the account of the
Holder’s prime broker with The Depository Trust Company through its
Deposit/Withdrawal at Custodian system (“DWAC”) if the Company is then a
participant in such system and either (A) there is an effective registration
statement permitting the issuance of the Reserved Shares to or resale of the
Reserved Shares by the Holder or (B) the Reserved Shares are eligible for resale
by the Holder

 

12



--------------------------------------------------------------------------------

without volume or manner-of-sale limitations pursuant to Rule 144, and otherwise
by physical delivery to the address specified by the Holder in the Notice of
Issuance by the date that is two (2) Trading Days after the delivery to the
Company of the Notice of Issuance (such date, the “Share Delivery Deadline”).
The Reserved Shares shall be deemed to have been issued, and Holder or any other
person so designated to be named therein shall be deemed to have become the
holder of record of such shares for all purposes, as of the date the Rights have
been exercised.

11.4 Charges, Taxes and Expenses. Issuance of Reserved Shares shall be made
without charge to the Holder for any issue or transfer tax or other incidental
expense in respect of the issuance of such certificate, all of which taxes and
expenses shall be paid by the Company, and such certificates shall be issued in
the name of the Holder. The Company shall pay all Transfer Agent fees required
for same-day processing of any Notice of Issuance.

11.5 Authorized Shares. The Company covenants that, during the period the Rights
are outstanding, it will reserve from its authorized and unissued Common Stock a
sufficient number of shares to provide for the issuance of the Reserved Shares
upon the exercise of the Rights. The Company further covenants that its issuance
of the Rights shall constitute full authority to its officers who are charged
with the duty of executing stock certificates to execute and issue the necessary
certificates for the Reserved Shares upon the due exercise of the Rights. The
Company will take all such reasonable action as may be necessary to assure that
such Reserved Shares may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of the Principal Market
upon which the Common Stock may be listed. The Company covenants that all
Reserved Shares which may be issued upon the exercise of the Rights represented
by this Agreement will, upon exercise of the Rights, be duly authorized, validly
issued, fully paid and non-assessable and free from all taxes, Liens and charges
created by the Company in respect of the issue thereof (other than taxes in
respect of any transfer occurring contemporaneously with such issue).

11.6 Impairment. Except and to the extent as waived or consented to by the
Holder, the Company shall not by any action, including, without limitation,
amending its certificate of incorporation or through any reorganization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms of this Agreement, but will at all times in
good faith assist in the carrying out of all such terms and in the taking of all
such actions as may be necessary or appropriate to protect the rights of the
Holder as set forth in this Agreement against impairment. Without limiting the
generality of the foregoing, the Company will (i) not increase the par value of
any Reserved Shares above the amount payable therefor upon such exercise
immediately prior to such increase in par value, (ii) take all such action as
may be necessary or appropriate in order that the Company may validly and
legally issue fully paid and non-assessable Reserved Shares upon the exercise of
the Rights and (iii) use reasonable best efforts to obtain all such
authorizations, exemptions or consents from any public regulatory body having
jurisdiction thereof, as may be, necessary to enable the Company to perform its
obligations under this Agreement.

11.7 Authorizations. Before taking any action which would result in an
adjustment in the number of Reserved Shares for which the Rights provides for,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.

 

13



--------------------------------------------------------------------------------

11.8 Limitations on Exercise. The Company shall not effect the exercise of any
Rights, and the Holder shall not have the right to exercise any portion of any
Rights pursuant to the terms and conditions of this Agreement and any such
exercise shall be null and void and treated as if never made, to the extent that
after giving effect to such exercise, the Holder together with the other
Attribution Parties collectively would beneficially own in excess of 9.99% (the
“Beneficial Ownership Limitation”) of the shares of Common Stock outstanding
immediately after giving effect to such exercise. For purposes of the foregoing
sentence, the aggregate number of shares of Common Stock beneficially owned by
the Holder and the other Attribution Parties (as defined in the Existing Note)
shall include the number of shares of Common Stock held by the Holder and all
other Attribution Parties plus the number of shares of Common Stock issuable
upon exercise of the Rights issued hereunder with respect to which the
determination of such sentence is being made, but shall exclude shares of Common
Stock which would be issuable upon (A) exercise of the remaining, nonexercised
portion of the Rights beneficially owned by the Holder or any of the other
Attribution Parties and (B) exercise or conversion of the unexercised or
nonconverted portion of any other securities of the Company (including, without
limitation, any convertible notes or convertible preferred stock or warrants)
beneficially owned by the Holder or any other Attribution Party subject to a
limitation on conversion or exercise analogous to the limitation contained in
this Section 11.8(a). For purposes of this Section 11.8(a), beneficial ownership
shall be calculated in accordance with Section 13(d) of the 1934 Act (as defined
in the Existing Note). For purposes of determining the number of outstanding
shares of Common Stock the Holder may acquire upon the exercise of the Rights
without exceeding the Beneficial Ownership Limitation, the Holder may rely on
the number of outstanding shares of Common Stock as reflected in (x) the
Company’s most recent Annual Report on Form 10-K, Quarterly Report on Form 10-Q,
Current Report on Form 8-K or other public filing with the SEC, as the case may
be, (y) a more recent public announcement by the Company or (z) any other
written notice by the Company or the Transfer Agent, if any, setting forth the
number of shares of Common Stock outstanding (the “Reported Outstanding Share
Number”). If the Company receives a Notice of Issuance from the Holder at a time
when the actual number of outstanding shares of Common Stock is less than the
Reported Outstanding Share Number, the Company shall notify the Holder in
writing of the number of shares of Common Stock then outstanding and, to the
extent that such Notice of Issuance would otherwise cause the Holder’s
beneficial ownership, as determined pursuant to this Section 11.8(a), to exceed
the Beneficial Ownership Limitation, the Holder must notify the Company of a
reduced number of shares of Common Stock to be purchased pursuant to such Notice
of Issuance. For any reason at any time, upon the written or oral request of the
Holder, the Company shall within one (1) Business Day confirm orally and in
writing or by electronic mail to the Holder the number of shares of Common Stock
then outstanding. In any case, the number of outstanding shares of Common Stock
shall be determined after giving effect to the conversion or exercise of
securities of the Company, including the Rights, by the Holder and any other
Attribution Party since the date as of which the Reported Outstanding Share
Number was reported. In the event that the issuance of shares of Common Stock to
the Holder upon exercise of the Rights results in the Holder and the other
Attribution Parties being deemed to beneficially own, in the aggregate, more
than the Beneficial Ownership Limitation of the number of outstanding shares of
Common Stock (as determined under Section 13(d) of the 1934 Act), the number of
shares so issued by which the Holder’s and the other Attribution Parties’
aggregate beneficial ownership exceeds the Beneficial Ownership Limitation (the
“Excess Shares”) shall be deemed null and void and shall be cancelled ab initio,
and the Holder shall not have the power to vote or to transfer the Excess
Shares. Upon delivery of a written notice to the Company, the Holder may from
time to time

 

14



--------------------------------------------------------------------------------

increase (with such increase not effective until the sixty-first (61st) day
after delivery of such notice) or decrease the Beneficial Ownership Limitation
to any other percentage not in excess of 9.99% as specified in such notice;
provided that (i) any such increase in the Beneficial Ownership Limitation will
not be effective until the sixty-first (61st) day after such notice is delivered
to the Company and (ii) any such increase or decrease will apply only to the
Holder and the other Attribution Parties and not to any other holder of Rights
that is not an Attribution Party of the Holder. For purposes of clarity, the
shares of Common Stock issuable pursuant to the terms of the Rights hereunder in
excess of the Beneficial Ownership Limitation shall not be deemed to be
beneficially owned by the Holder for any purpose including for purposes of
Section 13(d) or Rule 16a-1(a)(1) of the 1934 Act. No prior inability to
exercise any Rights pursuant to this paragraph shall have any effect on the
applicability of the provisions of this paragraph with respect to any subsequent
determination of exercisability. The provisions of this paragraph shall be
construed and implemented in a manner otherwise than in strict conformity with
the terms of this Section 11.8(a) to the extent necessary to correct this
paragraph (or any portion of this paragraph) which may be defective or
inconsistent with the intended beneficial ownership limitation contained in this
Section 11.8(a) or to make changes or supplements necessary or desirable to
properly give effect to such limitation. The limitation contained in this
paragraph may not be waived and shall apply to a successor holder of Rights.

11.9 Closing of Books. The Company will not close its stockholder books or
records in any manner which prevents the timely exercise of the Rights, pursuant
to the terms hereof.

11.10 Stock Dividends and Splits. If the Company, at any time while the Rights
exist: (i) pays a stock dividend or otherwise makes a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock, (ii) subdivides
outstanding shares of Common Stock into a larger number of shares,
(iii) combines (including by way of reverse stock split) outstanding shares of
Common Stock into a smaller number of shares, or (iv) issues by reclassification
of shares of the Common Stock any shares of capital stock of the Company, then
in each case the number of Reserved Shares issuable upon exercise of the Rights
shall be proportionately adjusted. Any adjustment made pursuant to this
Section 11.10 shall become effective immediately upon the record date for the
determination of stockholders entitled to receive such dividend or distribution
(provided that if the declaration of such dividend or distribution is rescinded
or otherwise cancelled, then such adjustment shall be reversed upon notice to
the Holder of the termination of such proposed declaration or distribution as to
any unexercised portion of the Rights at the time of such rescission or
cancellation) and shall become effective immediately after the effective date in
the case of a subdivision, combination or re-classification.

11.11 Compensation for Buy-In on Failure to Timely Deliver Reserved Shares. If
the Company shall fail, for any reason or for no reason, on or prior to the
applicable Share Delivery Deadline, either (x) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, to issue
and deliver to the Holder (or its designee) a certificate for the number of
shares of Common Stock to which the Holder is entitled and register such shares
of Common Stock on the Company’s share register or, (y) if the Transfer Agent is
participating in the DTC Fast Automated Securities Transfer Program, to credit
the balance account of the Holder or the Holder’s designee with DTC for such
number of shares of Common Stock to which the Holder is entitled upon the
Holder’s exercise of a Right (a “Delivery

 

15



--------------------------------------------------------------------------------

Failure”), then, in addition to all other remedies available to the Holder,
(1) the Company shall pay in cash to the Holder on each day after such Share
Delivery Deadline that the issuance of such shares of Common Stock is not timely
effected an amount equal to 2% of the product of (A) the sum of the number of
shares of Common Stock not issued to the Holder on or prior to the Share
Delivery Deadline and to which the Holder is entitled, multiplied by (B) any
trading price of the Common Stock selected by the Holder in writing as in effect
at any time during the period beginning on the applicable Exercise Date and
ending on the applicable Share Delivery Deadline and (2) the Holder, upon
written notice to the Company, may void its Notice of Issuance with respect to,
and retain or have returned (as the case may be) any portion of the rights that
has not been exercised pursuant to such Notice of Issuance, provided that the
voiding of a Notice of Issuance shall not affect the Company’s obligations to
make any payments which have accrued prior to the date of such notice pursuant
to this Section 11.11 or otherwise. In addition to the foregoing, if on or prior
to the Share Delivery Deadline either (A) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, the Company
shall fail to issue and deliver to the Holder (or its designee) a certificate
and register such shares of Common Stock on the Company’s share register or,
(B) if the Transfer Agent is participating in the DTC Fast Automated Securities
Transfer Program, the Transfer Agent shall fail to credit the balance account of
the Holder or the Holder’s designee with DTC for the number of shares of Common
Stock to which the Holder is entitled upon the Holder’s exercise of Rights
hereunder or pursuant to the Company’s obligation pursuant to clause (II) below,
and if on or after such Share Delivery Deadline the Holder purchases (in an open
market transaction or otherwise) shares of Common Stock corresponding to all or
any portion of the number of shares of Common Stock issuable upon such exercise
that the Holder is entitled to receive from the Company and has not received
from the Company in connection with such Delivery Failure (a “Buy-In”), then, in
addition to all other remedies available to the Holder, the Company shall,
within two (2) Business Days after receipt of the Holder’s request and in the
Holder’s discretion, either: (I) pay cash to the Holder in an amount equal to
the Holder’s total purchase price (including brokerage commissions and other
out-of-pocket expenses, if any) for the shares of Common Stock so purchased
(including, without limitation, by any other Person in respect, or on behalf, of
the Holder) (the “Buy-In Price”), at which point the Company’s obligation to so
issue and deliver such certificate (and to issue such shares of Common Stock) or
credit the balance account of such Holder or such Holder’s designee, as
applicable, with DTC for the number of shares of Common Stock to which the
Holder is entitled upon the Holder’s exercise of Rights hereunder (as the case
may be) (and to issue such shares of Common Stock) shall terminate, or (II)
promptly honor its obligation to so issue and deliver to the Holder a
certificate or certificates representing such shares of Common Stock or credit
the balance account of such Holder or such Holder’s designee, as applicable,
with DTC for the number of shares of Common Stock to which the Holder is
entitled upon the Holder’s exercise of Rights hereunder (as the case may be) and
pay cash to the Holder in an amount equal to the excess (if any) of the Buy-In
Price over the product of (x) such number of shares of Common Stock multiplied
by (y) the lowest Closing Sale Price (as defined in the Existing Notes) of the
Common Stock on any Trading Day during the period commencing on the date of the
applicable Notice of Issuance and ending on the date of such issuance and
payment under this clause (II) (the “Buy-In Payment Amount”). Nothing shall
limit the Holder’s right to pursue any other remedies available to it hereunder,
at law or in equity, including, without limitation, a decree of specific
performance and/or injunctive relief with respect to the Company’s failure to
timely deliver certificates representing shares of Common Stock (or to
electronically deliver such shares of Common Stock) upon the exercise of the
Rights as required pursuant to the terms hereof. Notwithstanding anything herein
to the contrary, with respect to

 

16



--------------------------------------------------------------------------------

any given Delivery Failure, this Section 11.11 shall not apply to the Holder to
the extent the Company has already paid such amounts in full to such Holder with
respect to such Delivery Failure, as applicable, pursuant to the analogous
sections of the Securities Purchase Agreement.

11.12 Subsequent Rights Offerings. If Section 11.10 above does not apply, if at
any time the Company grants, issues or sells any Convertible Securities, Options
or rights to purchase stock, warrants, securities or other property pro rata to
the record Holders of any class of shares of Common Stock (the “Purchase
Rights”), then the Holder will be entitled to acquire, upon the terms applicable
to such Purchase Rights, the aggregate Purchase Rights which the Holder could
have acquired if the Holder had held the number of shares of Common Stock
acquirable upon complete exercise of the Rights (without regard to any
limitations on exercise hereof, including without limitation, the Beneficial
Ownership Limitation) immediately before the date on which a record is taken for
the grant, issuance or sale of such Purchase Rights, or, if no such record is
taken, the date as of which the record Holders of shares of Common Stock are to
be determined for the grant, issue or sale of such Purchase Rights (provided,
however, to the extent that the Holder’s right to participate in any such
Purchase Right would result in the Holder exceeding the Beneficial Ownership
Limitation, then the Holder shall not be entitled to participate in such
Purchase Right to such extent (or beneficial ownership of such shares of Common
Stock as a result of such Purchase Right to such extent) and such Purchase Right
to such extent shall be held in abeyance for the Holder until such time, if
ever, as its right thereto would not result in the Holder exceeding the
Beneficial Ownership Limitation).

11.13 Fundamental Transaction. If, at any time while the Rights remain
outstanding, a Fundamental Transaction (as defined in the Existing Note) occurs,
then, upon any subsequent exercise of the Rights, the Holder shall have the
right to receive, for each Reserved Share that would have been issuable upon
such exercise immediately prior to the occurrence of such Fundamental
Transaction, at the option of the Holder (without regard to any limitation in
Section 11.8 on the exercise of the Right), the number of shares of Common Stock
of the successor or acquiring corporation or of the Company, if it is the
surviving corporation, and any additional consideration receivable as a result
of such Fundamental Transaction by a Holder of one share of Common Stock. Upon
the occurrence of any such Fundamental Transaction, the any successor entity in
a Fundamental Transaction in which the Company is not the survivor (the
“Successor Entity”) shall succeed to, and be substituted for (so that from and
after the date of such Fundamental Transaction, the provisions of this Agreement
and the other Transaction Documents referring to the “Company” shall refer
instead to the Successor Entity), and may exercise every right and power of the
Company and shall assume all of the obligations of the Company under this
Agreement and the other Transaction Documents with the same effect as if such
Successor Entity had been named as the Company herein.

11.14 Notice to Allow Exercise of Right. If at any time while the Rights remain
outstanding, (A) the Company shall declare a dividend (or any other distribution
in whatever form) on the Common Stock, (B) the Company shall declare a special
nonrecurring cash dividend on or a redemption of the Common Stock, (C) the
Company shall authorize the granting to all Holders of the Common Stock rights
or warrants to subscribe for or purchase any shares of capital stock of any
class or of any rights, (D) the approval of any stockholders of the Company
shall be required in connection with any reclassification of the Common Stock,
any consolidation or merger to which the Company is a party, any sale or
transfer of all or substantially all of the assets of the Company, or any
compulsory share exchange whereby the Common Stock is

 

17



--------------------------------------------------------------------------------

converted into other securities, cash or property, or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
mailed to the Holder at least 10 calendar days prior to the applicable record or
effective date hereinafter specified, a notice stating (x) the date on which a
record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the Holders of the Common Stock of record to be entitled to such
dividend, distributions, redemption, rights or warrants are to be determined or
(y) the date on which such reclassification, consolidation, merger, sale,
transfer or share exchange is expected to become effective or close, and the
date as of which it is expected that Holders of the Common Stock of record shall
be entitled to exchange their shares of the Common Stock for securities, cash or
other property deliverable upon such reclassification, consolidation, merger,
sale, transfer or share exchange; provided that the failure to mail such notice
or any defect therein or in the mailing thereof shall not affect the validity of
the corporate action required to be specified in such notice. To the extent that
any notice provided hereunder constitutes, or contains, material, non-public
information regarding the Company or any of the Subsidiaries, the Company shall
simultaneously file such notice with the Commission pursuant to a Current Report
on Form 8-K. The Holder shall remain entitled to exercise the Rights during the
period commencing on the date of such notice to the effective date of the event
triggering such notice except as may otherwise be expressly set forth herein.

11.15 No Rights as Stockholder Until Exercise. Each Right does not entitle the
Holder to any voting rights, dividends or other rights as a stockholder of the
Company prior to the exercise hereof.

11.16 Transferability. Subject to compliance with any applicable securities
laws, the Rights and all rights hereunder (including, without limitation, any
registration rights) are transferable, in whole or in part, upon written
assignment substantially in the form attached hereto duly executed by the Holder
or its agent or attorney and funds sufficient to pay any transfer taxes payable
upon the making of such transfer of this Agreement delivered to the principal
office of the Company or its designated agent. Upon such assignment and, if
required, such payment, the Company shall enter into a new agreement with the
assignee or assignees, as applicable, and this Agreement shall promptly be
cancelled. Any Right, if properly assigned in accordance herewith, may be
exercised by a new Holder for the issue of Reserved Shares without having a new
agreement executed.

12. Miscellaneous Provisions. Section 9 of the Securities Purchase Agreements
(as amended hereby) is hereby incorporated by reference herein, mutatis
mutandis.

13. Standstill. From the date hereof until twenty (20) Trading Days (as defined
in the Existing Notes) after the Closing Date (“Standstill Period”), neither the
Company nor any subsidiary shall issue, enter into any agreement to issue or
announce the issuance of any shares of its Common Stock or Common Stock
Equivalents, except that it may file amendments to its Registration Statement on
Form S-1, file no. 333-220898, so long as it does not request cause this
registration statement to go effective before the termination of the Standstill
Period.

[The remainder of the page is intentionally left blank]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Holders and the Company have executed this Agreement as of
the date set forth on the first page of this Agreement.

 

COMPANY:

 

DELCATH SYSTEMS, INC.

By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Holders and the Company have executed this Agreement as of
the date set forth on the first page of this Agreement.

 

HOLDER:

 

 

By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF ISSUANCE

The undersigned holder hereby exercises the rights (the “Rights”) to receive
                     of the shares of Common Stock (the “Reserved Shares”) of
Delcath Systems, Inc., a Delaware corporation with offices located at 1633
Broadway, Suite 22C, New York, New York 10019 (the “Company”), established
pursuant to that certain Exchange Agreement, dated December     , 2017, by and
between the Company and the investor signatory thereto (the “Exchange
Agreement”). Capitalized terms used herein and not otherwise defined shall have
the respective meanings set forth in the Exchange Agreement.

The Company shall deliver to Holder, or its designee or agent as specified
below,                      Reserved Shares in accordance with the terms of the
Rights. Delivery shall be made to Holder, or for its benefit, as follows:

 

  ☐ Check here if requesting delivery as a certificate to the following name and
to the following address:

 

Issue to:   

 

  

 

  

 

 

  ☐ Check here if requesting delivery by Deposit/Withdrawal at Custodian as
follows:

 

DTC Participant:   

 

DTC Number:   

 

Account Number:   

 

Date:                                              ,             

 

 

 

Name of Registered Holder



--------------------------------------------------------------------------------

By:  

 

    Name:       Title:       Tax ID:                                  
                                                      
Facsimile:                                  
                                                 
E-mail Address:                                 
                                    